Citation Nr: 0116072	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial rating for gastritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to September 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision.  By this 
rating, service connection was established for gastritis, and 
a 10 percent rating was assigned.  

In Fenderson v. West, 12 Vet. App. 119 (1999) the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), held, in part, that 
the RO never issued a statement of the case concerning an 
appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, first because the substantive appeal was timely 
filed.  Secondly, statement of the case and supplemental 
statements of the case did provide him with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assigned rating.  Thirdly, the RO in 
its June 2000 supplemental of statement of the case did not 
identify the issue in the same manner as did the RO in 
Fenderson.  Rather, the issue was "Evaluation of gastritis 
currently evaluated as 10 percent disabling".  Fourthly, the 
veteran and his representative have been clear that the 
intention is to appeal the initial rating the right knee 
disability.  I would add that the Court did not recommend 
special language to identify claims for a higher initial 
rating for service-connected disability.  Accordingly, there 
is no need to remand for clarification of the nature of the 
issue on appeal.  

It is important to note that although the April 1999 rating 
decision pertained to three issues-i.e., service connection 
for right arm pain and back strain in addition to the claim 
pertaining to gastritis-a timely appeal was only received 
pertaining to gastritis.  Correspondence including the June 
1999 notice of disagreement and the September 1999 
substantive appeal addressed only the claim for a higher 
rating for gastritis.  While the February 2001 VA Form 646 
addresses the claims for service for arm and back 
disabilities, this document was filed too late to be 
considered a valid notice of disagreement for these issues.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302.  As a consequence, 
these matters are not currently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has not shown moderate symptoms with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days or more in duration; or continuous 
moderate manifestations.  

3.  The veteran's gastritis is currently well controlled on 
medication.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for gastritis have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Code 7304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  The statement of the case 
and supplemental statements of the case advised the veteran 
of the pertinent law and regulations as well as the bases for 
a grant of the next higher evaluations for his service-
connected right knee disability.  Likewise, the veteran, in a 
March 2001 letter was advised that he could submit additional 
evidence within a 90-day period from the date of that letter.  
The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for gastritis in an April 1999 rating decision.  The veteran 
was assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.114, Code 7304 for gastric ulcer.  

A 10 percent rating is applicable for gastric ulcer that is 
mild with recurring symptoms.  The veteran's symptoms seem to 
more nearly approximate the criteria for the 10 percent 
rating.  The clinical record does not support the next higher 
evaluation of 20 percent, as the veteran has not demonstrated 
moderate symptoms with recurring episodes of severe symptoms 
two or three times a year averaging 10 days or more in 
duration; or continuous moderate manifestations.  

For example, the reports of private treatment contained in 
the record show that the veteran complained of severe 
gastritis in June 1997, but on no other occasion that year.  
In fact, it was noted in December 1997, that the veteran 
reported that "as long as he takes the Tagamet, he has no 
problem.  In May 1999, the veteran had some symptoms of 
chronic gastritis which were well controlled on Tagamet. 
38 C.F.R. § 4.118, Code 7304.  

The veteran underwent VA examination in February 2000.  At 
that time diagnostic and clinical tests, including upper 
gastrointestinal series were normal.  Likewise, abdominal 
examination was deemed to be normal.  The veteran reported 
that he had only occasional flare-ups of indigestion and 
pain.  

It is important to note that the veteran's gastrointestinal 
disability picture is complicated by nonservice-connected 
disabilities.  For instance, the veteran has been found to 
have a bacteria-H. pylori-in his stomach, as noted on the 
most recent VA examination.  In addition, an August 1990 
record shows gastrointestinal distress was related to the use 
of medication for the treatment of the veteran's arthritis.  
Furthermore, a July 1998 record shows that the veteran was 
found to have early diverticulosis.  Finally, a hiatal hernia 
by history was reported at the February 2000 VA examination.  
Nevertheless, the gastrointestinal symptoms described by the 
veteran and the aggregate clinical findings do not reveal 
disability equivalent or more nearly approximate to the 
criteria for the next higher evaluation of 20 percent.  In 
view of the foregoing, the preponderance of the evidence is 
against a higher initial rating under the schedular criteria.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not shown the need for frequent hospitalization for his 
service-connected gastritis.  He has not shown that he has a 
therapeutic program or ongoing outpatient treatment requiring 
a frequency of visits that would significantly disrupt his 
ability to work.  Moreover, he has not described symptoms 
that indicate marked interference in the veteran's 
employment.  As noted above, the veteran has indicated that 
his symptoms are well controlled by medication.  In view of 
the foregoing, consideration of a higher initial rating on 
extraschedular grounds is not warranted at this time.  


ORDER

An in initial rating of higher than 10 percent is not 
warranted for gastritis.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

